Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3,11 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al (US 2015/0361839).  Kimura et al teaches: an engine equipped with a supercharger, comprising:
a supercharger; (figure 10, paragraph 176)
an oil supply passage that supplies engine oil to a shaft bearing part of the
supercharger; (fig. 1, 59)
an oil discharge passage that discharges the engine oil from the shaft bearing
part of the supercharger; (61)
and a water-cooling-type oil cooler, (1) 
wherein the water-cooling-type oil cooler is provided in the oil discharge
passage, and the engine oil discharged from the shaft bearing part of the supercharger is cooled by engine cooling water that passes the water-cooling-type oil cooler.   See the abstract, paragraphs 29-33, 67-70, 80, 82, 84, 91, 176.  With respect to the structure of the cooler see Figure 3A which shows the oil passes thru the interior tube while the water coolant passes on the outside.  With respect to claim 20, see Figure 4B. 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatoshi (JP 2000 199415), cited by applicant.  Takatoshi teaches: an engine equipped with a supercharger, comprising:
a supercharger; (36)
an oil supply passage that supplies engine oil to a shaft bearing part of the
supercharger; (42, 50)
an oil discharge passage that discharges the engine oil from the shaft bearing
part of the supercharger; (52, 54)
and a water-cooling-type oil cooler, (58,72) 
wherein the water-cooling-type oil cooler is provided in the oil discharge
passage, and the engine oil discharged from the shaft bearing part of the supercharger is cooled by engine cooling water that passes the water-cooling-type oil cooler.   See the abstract and Figure. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rehr (US 2006/0207543).  Rehr teaches: an engine equipped with a supercharger, comprising:
a supercharger; (Figure 1, 38)
an oil supply passage that supplies engine oil to a shaft bearing part of the
supercharger; (in Figure 1, the lowest passage at the lower right side that leads from near 16 down and over to supercharger 38)
an oil discharge passage that discharges the engine oil from the shaft bearing
part of the supercharger; (figure 1, outlet passage from 38 over to pump 8 and then to cooler 12 via passage 42)
and a water-cooling-type oil cooler, (12) 
wherein the water-cooling-type oil cooler is provided in the oil discharge
passage, and the engine oil discharged from the shaft bearing part of the supercharger is cooled by engine cooling water that passes the water-cooling-type oil cooler.   See the abstract, figure 1, paragraphs 12, 16, 17 and claim 3 of Rehr. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2015/0361839).  Kimura et al applies as in claims 1,3,11 and 20 above.  However, with respect to claim 2, Kimura does not appear to teach the coolant flowing in the order as claimed by applicant wherein the coolant first flows through the engine cylinder jacket before flowing to the oil cooler.  However, it is the examiner’s position that the order in which the coolant flows is a matter of design choice, furthermore, with respect to claims 4-10 and 12-10 the positioning of the water coolant or oil at the interior or exterior part of the oil cooler and orientation and positioning of the conduits is also considered to be an obvious matter of design choice dependent on the engine designer’s criteria. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747